UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2012 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: (Class A: CWSVX) (Class I: CWSIX) ANNUAL REPORT October 31, 2012 www.chartwellmutualfunds.com Chartwell Small Cap Value Fund a series of Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance and Summary 3 Schedule of Investments 4 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Asset 10 Financial Highlights 11 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm. 19 Supplemental Information. 20 Expense Example 22 This report and the financial statements contained herein are provided for the general information of the shareholders of the Chartwell Small Cap Value Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus Small Cap Value Fund Fiscal Year End Review Dear Fellow Shareholder: The Chartwell Small Cap Value Fund produced mixed results during the fiscal year ended October 31, 2012.The fund generated good absolute returns but subpar returns relative to the benchmark as strong market gains proved difficult to match. Performance Inception to date (from 11/9/11) CWSVX with maximum sales load 4.52% CWSVX at NAV 10.90% Russell 2000 Value Index 18.02% Market environment Equity markets rose smartly from fall 2011 lows in spite of weaker fundamentals and ongoing volatility.Concerns about resolving the sovereign debt crisis persisted but investors reacted positively to incremental progress and promises of central bank intervention.Economic growth was uneven and slowed in Europe, Asia and the U.S.Political uncertainty accompanied an election year here at home and our fiscal outlook remained cloudy.Interest sensitive and consumer groups appreciated strongly while energy, technology and utility companies lagged the market. Performance discussion During the first part of the year the fund was able to keep pace with the market as stock selection was good.However, monetary policy eased over the summer even as economies slowed, the market continued to rise and the fund lagged as our holdings did not match the rally.The fund’s focus on companies of somewhat higher quality than the benchmark, that is, those with higher returns on equity and assets, better growth prospects, stronger balance sheets and more stable earnings, penalized performance, especially in the latter part of the year. Stock selection was the primary driver of performance relative to the Russell 2000 Value Index benchmark.Sector allocation was only a small detractor.Three sectors, financial services, real estate investment trusts (REITs) and consumer services accounted for the majority of the stock selection shortfall.The fund’s bank holdings did not keep pace with the benchmark’s financials.In REITs, the most interest sensitive benchmark members were the leaders; the fund owned none of these.And slower growth at two retailers held back the fund’s performance in consumer services.Two acquisitions of holdings in technology contributed to outperformance in that group and selection in the energy sector was very good but these gains could not overcome the subpar selection elsewhere. 1 Outlook While our portfolio faced a headwind this year, we remain committed to our strategy, positioned with a greater focus on a higher-quality portfolio relative to the benchmark.This philosophy has served us well over the long haul even as it can be temporarily out of step with an exuberant market.Economic pressures make it ever more important that companies have the capacity to enhance their competitive standing, generate their own growth and improve margins.We believe our portfolio companies have above-average prospects in this regard.Moreover, our investment process of intensively researching the business models and competitive positions of and investing in companies trading near the low end of their historical valuation relative to the market will continue to serve us well. Small Cap stocks are more susceptible to market volatility because they may not have the management experience, financial resources, product diversification or competitive strength and tend to be sold less often and in smaller amounts relative to larger companies.Foreign securities involve greater currency valuation, economic, political and regulatory environment risk relative to U.S. securities. The Russell 2000 Value Index is an unmanaged index that measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. 2 Chartwell Small Cap Value Fund FUND PERFORMANCE AND SUMMARY at October 31, 2012 This graph compares a hypothetical $10,000 investment in the Fund’s Class I shares, made at its inception with a similar investment in the Russell 2000 Value Index.Results include the reinvestment of all dividends and capital gains. The Russell 2000 Value Index measures the performance of small-cap value segment of the U.S. equity universe. It includes those Russell 2000 Value Index companies with lower price-to-book ratios and lower forecasted growth values. Total Returns as of October 31, 2012 Share Class 3 Months 6 Months Since Inception* (11/9/11) Class A (3/16/12) Class I At NAV Class A 1.37% -1.60% 10.90% Class I 1.37% -1.51% 11.10% With Maximum Sales Load Class A -4.48% -7.27% 4.52% Russell 2000 Value Index 5.42% 2.69% 18.02% * Cumulative Return. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. Gross and Net Expense Ratios for Class A shares are 1.88% and 1.50% respectively, and for Class I shares are 1.58% and 1.05% respectively, which are the amounts stated in the current prospectus as of the date of this report. The contractual fee waivers are in effect until February 28, 2013 (when it will automatically renew for an additional one year period.) The Fund’s Class A shares total returns reflect payment of the maximum sales charge of 5.50%.Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee.The Advisor has waived fees or expenses; absent such waivers, the Fund’s returns would have been lower. 3 Chartwell Small Cap Value Fund SCHEDULE OF INVESTMENTS As of October 31, 2012 Number of Shares Value COMMON STOCKS – 96.3% CONSUMER DISCRETIONARY – 10.2% Caribou Coffee Co., Inc.* $ Cato Corp. - Class A G-III Apparel Group Ltd.* Jack in the Box, Inc.* Matthews International Corp. - Class A Meredith Corp. Monro Muffler Brake, Inc. CONSUMER STAPLES – 7.3% Casey's General Stores, Inc. Flowers Foods, Inc. Sanderson Farms, Inc. TreeHouse Foods, Inc.* ENERGY – 3.5% Bristow Group, Inc. CARBO Ceramics, Inc. FINANCIALS – 26.3% American Equity Investment Life Holding Co. Argo Group International Holdings Ltd. Bank of the Ozarks, Inc. BioMed Realty Trust, Inc. - REIT DuPont Fabros Technology, Inc. Education Realty Trust, Inc. - REIT Evercore Partners, Inc. - Class A First Financial Bankshares, Inc. FNB Corp. Healthcare Realty Trust, Inc. - REIT Home Properties, Inc. - REIT Mid-America Apartment Communities, Inc. - REIT PS Business Parks, Inc. - REIT Selective Insurance Group, Inc. Signature Bank* Tower Group, Inc. Umpqua Holdings Corp. United Bankshares, Inc. Valley National Bancorp 4 Chartwell Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2012 Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE – 3.7% Greatbatch, Inc.* $ Haemonetics Corp.* INDUSTRIALS – 18.6% Barnes Group, Inc. Blount International, Inc.* Brink's Co. CLARCOR, Inc. EnPro Industries, Inc.* Franklin Electric Co., Inc. G&K Services, Inc. - Class A GATX Corp. Old Dominion Freight Line, Inc.* Rush Enterprises, Inc. - Class A* Snap-on, Inc. SYKES Enterprises, Inc.* Toro Co. United Stationers, Inc. INFORMATION TECHNOLOGY – 15.4% Anixter International, Inc. Diodes, Inc.* Earthlink, Inc. Fabrinet* j2 Global Communications, Inc. Plexus Corp.* Progress Software Corp.* ValueClick, Inc.* Vocus, Inc.* Zebra Technologies Corp. - Class A* MATERIALS – 4.7% Calgon Carbon Corp.* Koppers Holdings, Inc. Minerals Technologies, Inc. UTILITIES – 6.6% Avista Corp. Black Hills Corp. 5 Chartwell Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2012 Number of Shares Value COMMON STOCKS (Continued) UTILITIES (Continued) Cleco Corp. $ NorthWestern Corp. TOTAL COMMON STOCKS (COST $5,813,680) SHORT-TERM INVESTMENTS – 4.9% Fidelity Institutional Government Portfolio, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $290,843) TOTAL INVESTMENTS – 101.2% (Cost $6,104,523) Liabilities in Excess of Other Assets – (1.2)% ) TOTAL NET ASSETS – 100.0% $ REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See Accompanying Notes to Financial Statements. 6 Chartwell Small Cap Value Fund SUMMARY OF INVESTMENTS As of October 31, 2012 Security Type/Sector Percent of Total Net Assets Common Stocks Financials % Industrials % Information Technology % Consumer Discretionary % Consumer Staples % Utilities % Materials % Health Care % Energy % Total Common Stocks % Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets )% Total Net Assets % See Accompanying Notes to Financial Statements. 7 Chartwell Small Cap Value Fund STATEMENT OF ASSETS AND LIABILITIES As of October 31, 2012 Assets: Investments in securities, at value (cost $6,104,523) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Prepaid offering costs Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed Distribution fees - Class A (Note 6) Shareholder Servicing fees - Class A (Note 7) Advisory fees Administration fees Fund accounting fees Transfer agent fees Custody fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized depreciation on investments ) Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price Maximum sales charge (5.75%* of offering price) Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ * On sales of $25,000 or more, the sales charge will be reduced. See Accompanying Notes to Financial Statements. 8 Chartwell Small Cap Value Fund STATEMENT OF OPERATIONS For the Period November 9, 2011* through October 31, 2012 Investment Income: Dividends $ Interest 14 Total investment income Expenses: Transfer agent fees and expenses Registration fees Administration fees Offering costs Fund accounting fees Audit fees Advisory fees Custody fees Legal fees Chief Compliance Officer fees Trustees' fees and expenses Shareholder reporting fees Miscellaneous fees Distribution fees - Class A (Note 6) Insurance fees Shareholder Servicing fees - Class A (Note 7) Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Loss on Investments: Net realized loss on investments ) Net change in unrealized appreciation/depreciation on investments ) Net realized and unrealized loss on investments ) Net Decrease in Net Assets from Operations $ ) * Commencement of operations. See Accompanying Notes to Financial Statements. 9 Chartwell Small Cap Value Fund STATEMENT OF CHANGES IN NET ASSETS For the Period November 9, 2011* to October 31, 2012 Increase in Net Assets from: Operations: Net investment income $ Net realized loss on investments ) Net change in unrealized appreciation/depreciation on investments ) Net decrease in net assets resulting from operations ) Capital Transactions: Net proceeds from shares sold: Class A Class I Cost of shares redeemed: Class A1 ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Shares sold: Class A Class I Shares redeemed: Class A ) Net increase in net assets from capital share transactions * Commencement of operations. Class I shares commenced operations on March 16, 2012. 1 Net of redemption fee proceeds of $3,653. See Accompanying Notes to Financial Statements. 10 Chartwell Small Cap Value Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout the period. For the Period November 9, 2011* to October 31, 2012 Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 - 2 Net realized and unrealized gain on investments Total from investment operations Redemption fee proceeds Net asset value, end of period $ Total return3 % 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees and other expenses waived % 5 After fees and other expenses waived % Ratio of net investment income (loss) to average net assets: Before fees and other expenses waived )% 5 After fees and other expenses waived % 5 Portfolio turnover rate 25
